                                          Case 5:16-cv-07186-BLF Document 213 Filed 02/12/19 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6                                         SAN JOSE DIVISION

                                   7

                                   8     JOHN BARKER,                                       Case No.16-cv-07186-BLF (VKD)
                                                        Plaintiff,
                                   9
                                                                                            ORDER RE NINTH CIRCUIT
                                                 v.                                         AUTHORITY
                                  10

                                  11     INSIGHT GLOBAL, LLC, et al.,
                                                        Defendants.
                                  12
Northern District of California
 United States District Court




                                  13

                                  14          During this morning’s discovery hearing, defense counsel referenced Ninth Circuit

                                  15   authority for the proposition that California law does not apply to certain provisions of the ERISA

                                  16   plan at issue in this action. By close of business today, defendant’s counsel shall email the

                                  17   citation(s) for that authority to courtroom deputy Patricia Cromwell, and copy plaintiff’s counsel

                                  18   on the email. The email shall not contain any argument or discussion. Ms. Cromwell’s email

                                  19   address is vkdcrd@cand.uscourts.gov.

                                  20          IT IS SO ORDERED.

                                  21   Dated: February 12, 2019

                                  22

                                  23
                                                                                                    VIRGINIA K. DEMARCHI
                                  24                                                                United States Magistrate Judge
                                  25

                                  26
                                  27

                                  28
